Citation Nr: 0101055	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-15 656A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision by the RO which denied service connection for COPD.


REMAND

In March 1998, the RO received the veteran's claim of service 
connection for asthmatic bronchitis as secondary to pneumonia 
in service (1943).  His service medical records from his 
1942-1946 active duty are not on file; the National Personnel 
Record Center (NPRC) has indicated that his service medical 
records were apparently destroyed in the 1973 NPRC fire.  The 
limited post-service medical records show that beginning in 
1994 the veteran had periodic hospitalizations for pneumonia.  
The first indication of the veteran having COPD was in 1996.  
During an April to May 1996 hospitalization, the veteran 
reported having no respiratory problems until January 1996, 
when he was hospitalized for rheumatoid arthritis.  The 
hospitalization report also shows the veteran had a long 
history of smoking 4 packs of cigarette a day.  The claims 
file notes several hospitalizations pertaining to respiratory 
difficulties dating from 1994 to 1998.  However, the claims 
file does not contain the complete medical reports from such 
hospitalizations.  For instance, there are no medical reports 
from the January 1996 hospitalization.  In addition, the 
April-May 1996 hospitalization report only contains the first 
page of a three-page report. 

In a February 2000 statement, John D. Goodson, M.D. said he 
had known the veteran since 1982 and that the veteran had 
severe chronic lung disease (as well as other conditions, 
which the doctor listed).  In a March 2000 statement, the 
doctor again referred to lung and other ailments.  It is 
unclear as to whether Dr. Goodson treated the veteran since 
1982 for chronic lung disease.  Dr. Goodson should be 
contacted and asked whether he treated the veteran for a lung 
disorder beginning in 1982, and related records from this 
doctor should be obtained.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminated the concept of a 
well-grounded claim and redefined the obligations of the VA 
with respect to notice to a claimant and the duty to assist.  
This change in law is applicable to all claims filed on or 
after the date of enactment of the law, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for a respiratory disorder since his 
active duty ended in 1946.  The RO should 
then contact the medical providers and 
obtain copies of all related medical 
records which are not already on file.  
Such records must include complete 
records (not partial reports) of 
outpatient treatment and hospitalizations 
for respiratory difficulties since 
service.  This development should include 
contacting Dr. Goodson and asking him 
whether he treated the veteran for a lung 
disorder beginning in 1982; all records 
from this doctor, concerning treatment of 
the veteran for lung problems, should be 
obtained.

2.  The RO should ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim of service connection 
for COPD.  In this regard, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

3.  After the foregoing, the RO should 
review the veteran's claim for service 
connection for COPD.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



